Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Hoffman on 08/23/2022.

The application has been amended as follows: 
In the specification:
The last sentence of paragraph 11 should read as follows:

[0011] … However, only those display changes executed through [[the]] television signal source device 130 are considered for purposes of the present disclosure [[or appended claims]].

Allowable Subject Matter
Claims 12-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421